I concur in the theory of the decision and its general treatment of the issue. I consider the power to discipline an attorney inherent in this court simply because it is part of the judicial power of sovereignty delegated to the courts by the constitution. Because, in my judgment, we ourselves have been lax in permitting for so long the practice of avowed, systematic, organized "ambulance chasing" by members of our bar (as to which my views were expressed in concurring in the decision of Winders v. Illinois Cent. R. Co. 177 Minn. 1, 5,223 N.W. 291, 226 N.W. 213) and because it has been indulged in by so many others than Mr. Greathouse, I agree that he should not now be subjected to the ultimate penalty of disbarment. But I do think we should put upon him the burden of showing that from now on he will avoid the unprofessional and reprehensible practices, and all semblance of the same, which are the basis of this proceeding. My view is that he should stand suspended from practice until he makes such a showing to the satisfaction of the board of law examiners. *Page 66